FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                      June 25, 2015
                    UNITED STATES COURT OF APPEALS
                                                                   Elisabeth A. Shumaker
                          FOR THE TENTH CIRCUIT                        Clerk of Court
                      _________________________________

GERRY BILLY,

       Plaintiff - Appellant,

v.                                                       No. 14-2188
                                            (D.C. No. 2:13-CV-00032-MCA-LAM)
CURRY COUNTY BOARD OF                                  (D. New Mexico)
COMMISSIONERS, a political sub-
division existing under the laws of the
State of New Mexico; LANCE PYLE,
individually and in his official capacity
as County Manager for the Curry
County Board of County
Commissioners; ROBERT
SANDOVAL, individually; FRANK
BLACKBURN, individually; BEN
McDANIEL, individually; TIM
ASHLEY, individually,

       Defendants - Appellees.

                      _________________________________

                          ORDER AND JUDGMENT *
                      _________________________________

Before BACHARACH, PORFILIO, and BALDOCK, Circuit Judges.
               _________________________________



*
        The parties do not request oral argument, and the Court has determined that
oral argument would not materially aid our consideration of the appeal. See Fed. R.
App. P. 34(a)(2); 10th Cir. R. 34.1(G). Thus, we have decided the appeal based on the
briefs.

       Our order and judgment does not constitute binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel.
      This appeal grew out of Mr. Gerry Billy’s employment as a jail

administrator. This employment was based on a one-year contract, which would

expire on January 31, 2013. If Mr. Billy remained an employee throughout the

one-year term, he would enjoy the possibility of two annual extensions. But, Mr.

Billy did not make it that long; he was fired on January 8, 2013, 23 days before

his contract was to expire. Mr. Billy sued the Board of Commissioners and four

individuals, claiming denial of equal protection, tortious interference with

contract, retaliatory discharge, deprivation of due process, violation of the First

Amendment, breach of contract, and violation of the state’s Whistleblower

Protection Act.

      In two thorough opinions, the district court dismissed some of the claims

and granted summary judgment to the defendants on the federal claims that

otherwise would have remained. Having terminated all of the federal claims, the

court declined to exercise supplemental jurisdiction over one remaining state-law

claim (violation of the state’s Whistleblower Protection Act). Mr. Billy appeals

the orders granting dismissal and summary judgment. We affirm.

I.    Dismissal

       The district court dismissed the claims for denial of equal protection,

tortious interference with contract, and retaliatory discharge. In doing so, the




                                         -2-
court correctly decided the arguments raised by Mr. Billy in his response brief.

On these issues, we agree with the district court for the reasons stated in its order.

      On appeal, however, Mr. Billy makes two new arguments:

      1.     The district court erroneously concluded that Mr. Pyle (the County
             Manager) was acting in the course of his employment.

      2.     Two of the defendants could not obtain immunity under state law
             because they had not been county commissioners between December
             5, 2012, and January 1, 2013.

Mr. Billy did not present either of these arguments in district court. Because the

arguments were not presented there, we consider the arguments “forfeited.” See

EEOC v. Beverage Distribs. Co., 780 F.3d 1018, 1023 n.4 (10th Cir. 2015).

Forfeited arguments are generally reviewable under the plain-error standard. See

id. But Mr. Billy has not urged plain-error review. As a result, we decline to

consider these newly presented arguments. See id.

II.   Summary Judgment

      The district court granted summary judgment to the defendants on the

claims involving breach of contract, deprivation of due process, and violation of

the First Amendment. For the arguments presented in district court on these

claims, we agree with the district court’s thorough analysis.

      On appeal, however, Mr. Billy has again presented two new arguments:

      1.     The Commission breached the contract by stating that there were
             enough votes to put him under Mr. Pyle’s supervision.




                                          -3-
       2.    Prior to Mr. Billy’s termination, Commissioner Sandoval made
             stigmatizing statements that affected Mr. Billy’s ability to obtain
             another job.

Mr. Billy failed to present either of these arguments in response to the

defendants’ summary judgment motion. As a result, we consider the arguments

“forfeited.” See EEOC v. Beverage Distribs. Co., 780 F.3d 1018, 1023 n.4 (10th

Cir. 2015). Because Mr. Billy has not asked us to review the new arguments

under the plain-error standard, we decline to consider them. See id.

III.   Disposition

       We affirm.

                                       Entered for the Court



                                       Robert E. Bacharach
                                       Circuit Judge




                                         -4-